DOCUMENTS UNDER SEAL
                      Case 3:20-mj-70698-JCS Document 6 Filed 06/10/20 Page 1 13
                                                           TOTAL TIME (m ins):
                                                                               of minutes
                                                                                  1       (1:03-1:16)
M AGISTRATE JUDGE                           DEPUTY CLERK                             REPORTER/FTR
M INUTE ORDER                             Elaine Kabiling                           Marla Knox
MAGISTRATE JUDGE                            DATE                                     NEW CASE         CASE NUMBER
Laurel Beeler                               06/10/2020 (Telephonic Hearing)                          3:20-mj-70698-JCS-1
                                                      APPEARANCES
DEFENDANT                                   AGE     CUST  P/NP   ATTORNEY FOR DEFENDANT                     PD.      RET.
Sandra Ann Zuniga                                   N         P        Galia Amram, prov appt               APPT.
U.S. ATTORNEY                               INTERPRETER                            FIN. AFFT              COUNSEL APPT'D
Alexandra Shepard                           Not Required                           SUBMITTED

PROBATION OFFICER           PRETRIAL SERVICES OFFICER                  DEF ELIGIBLE FOR            PARTIAL PAYMENT
                             Carolyn Truong                            APPT'D COUNSEL              OF CJA FEES
                                       PROCEEDINGS SCHEDULED TO OCCUR
       INITIAL APPEAR             PRELIM HRG       MOTION           JUGM'T & SENTG                             STATUS
      2 minutes                                                                                                TRIAL SET
       I.D. COUNSEL               ARRAIGNMENT               BOND HEARING            IA REV PROB. or            OTHER
                                3 minutes                  8 minutes                or S/R
       DETENTION HRG              ID / REMOV HRG            CHANGE PLEA             PROB. REVOC.               ATTY APPT
                                                                                                               HEARING
                                                     INITIAL APPEARANCE
         ADVISED                 ADVISED                    NAME AS CHARGED            TRUE NAME:
         OF RIGHTS               OF CHARGES                 IS TRUE NAME
                                                        ARRAIGNM ENT
       ARRAIGNED ON                ARRAIGNED ON               READING W AIVED              W AIVER OF INDICTMENT FILED
       INFORMATION                 INDICTMENT                 SUBSTANCE
                                                         RELEASE
      RELEASED           ISSUED                      AMT OF SECURITY          SPECIAL NOTES               PASSPORT
      ON O/R             APPEARANCE BOND             $ 250,000                                            SURRENDERED
                                                                              Unsecured
                                                                                                          DATE: 6/17/2020
PROPERTY TO BE POSTED                            CORPORATE SECURITY                       REAL PROPERTY:
    CASH    $


      MOTION          PRETRIAL                  DETAINED          RELEASED        DETENTION HEARING             REMANDED
      FOR             SERVICES                                                    AND FORMAL FINDINGS           TO CUSTODY
      DETENTION       REPORT                                                      W AIVED
ORDER REMOVED TO THE DISTRICT OF
                                                             PLEA
      CONSENT                   NOT GUILTY                  GUILTY                    GUILTY TO COUNTS:
      ENTERED
      PRESENTENCE               CHANGE OF PLEA              PLEA AGREEMENT            OTHER:
      REPORT ORDERED                                        FILED
                                                        CONTINUANCE
TO:                              ATTY APPT                 BOND                    STATUS RE:
7/16/2020                        HEARING                   HEARING                 CONSENT                  TRIAL SET

AT:                              SUBMIT FINAN.               PRELIMINARY           CHANGE OF                STATUS
                                 AFFIDAVIT                   HEARING               PLEA
9:30 AM                                                      _____________
BEFORE HON.                      DETENTION                   ARRAIGNMENT            MOTIONS                 JUDGMENT &
                                 HEARING                                                                    SENTENCING
Beeler
       TIME W AIVED              TIME EXCLUDABLE             IDENTITY /            PRETRIAL                 PROB/SUP REV.
                                 UNDER 18 § USC              REMOVAL               CONFERENCE               HEARING
                                 3161                        HEARING
                                                  ADDITIONAL PROCEEDINGS
Deft waives personal appearance; consents to telephonic appearance. Parties consent to the court signing relevant forms for
filing. Deft. admonished re: bond conditions. Matter is referred to PTS for full bail study. Bond conditions filed this date.

                                                                                          DOCUMENT NUMBER:
CC:
